      Case: 1:18-cv-08234 Document #: 1 Filed: 12/14/18 Page 1 of 13 PageID #:1




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

LAWERENCE BRANDON, individually                   )
and on behalf of all others similarly situated,   )
                                                  )
                       Plaintiff,                 )      Case No. ___________
                                                  )
       v.                                         )
                                                  )
PEPSICO, INC., a North Carolina Corporation       )
and THE QUAKER OATS COMPANY,                      )      JURY TRIAL DEMAND
a New Jersey Corporation,                         )
                                                  )
                       Defendants.                )


                                CLASS ACTION COMPLAINT

                                                  Todd L. McLawhorn
                                                  tmclawhorn@siprut.com
                                                  Stewart M. Weltman
                                                  sweltman@siprut.com
                                                  Michael Chang
                                                  mchang@siprut.com
                                                  SIPRUT PC
                                                  17 North State Street
                                                  Suite 1600
                                                  Chicago, Illinois 60602
                                                  Phone: 312.236.0000
                                                  Fax: 312.754.9616
                                                  www.siprut.com

                                                  Mila F. Bartos
                                                  FINKELSTEIN THOMPSON LLP
                                                  3201 New Mexico Avenue
                                                  Suite 395
                                                  Washington, D.C. 20016
                                                  Phone: 202.337.8000
                                                  Fax: 202.337.8090
                                                  www.finkelsteinthompson.com


                                                  Attorneys For Plaintiff
        Case: 1:18-cv-08234 Document #: 1 Filed: 12/14/18 Page 2 of 13 PageID #:1




         Plaintiff Lawerence Brandon brings this action on behalf of himself and all others similarly

situated against Defendants PepsiCo, Inc. and The Quaker Oats Company and states:

                                   FACTUAL ALLEGATIONS

         1.      Defendants manufacture, market, sell, and distribute various food products under

the Quaker Oats brand. This lawsuit concerns seventeen of those products: (1) Quaker Dinosaur

Eggs – Brown Sugar Instant Oatmeal; (2) Quaker Steel Cut Oats; (3) Quaker Old Fashioned Oats;

(4) Quaker Simply Granola Oats, Honey, Raisins & Almonds; (5) Quaker Instant Oatmeal,

Cinnamon & Spice; (6) Quaker Instant Oatmeal, Apples & Cinnamon; (7) Quaker Real Medleys

Super Grains Banana Walnut; (8) Quaker Overnight Oats, Raisin, Walnut & Honey Heaven; (9)

Quaker Overnight Oats Unsweetened with Chia Seeds; (10) Quaker Oatmeal Squares, Brown

Sugar; (11) Quaker Oatmeal Squares, Honey Nut; (12) Quaker Simply Granola Oats, Honey &

Almonds; (13) Quaker Breakfast Flats Crispy Snack Bars, Cranberry Almond; (14) Quaker Chewy

Chocolate Chip; (15) Quaker Chewy S’mores; (16) Quaker Breakfast Squares Soft Baked Bars,

Peanut Butter; and (17) Quaker Chewy Peanut Butter Chocolate Chip (the “Products”). 1

         2.      In marketing the Products, Defendants seek to appeal to the consuming public’s

ever-growing health consciousness and increasing appetite for nutritious, wholesome foods that

will benefit their health and avoidance of highly-processed foods with non-healthy attributes such

as GMOs, artificial additives, gluten, added sugars, and hydrogenated oils.

         3.      Defendants make several detailed representations about the health attributes of the

Products on the front of the Product packages. For example, Defendants represent on the front of

the Old Fashioned Oats Product that the Product is “100% Whole Grain” and verified “NON

GMO”, that it provides “Lasting Energy” and a “Good source of fiber to help support a healthy



1
    Plaintiff reserves the right to add additional products upon completion of discovery.

                                                 -1-
         Case: 1:18-cv-08234 Document #: 1 Filed: 12/14/18 Page 3 of 13 PageID #:1




digestive system”, and that it “can help reduce cholesterol”, and “may reduce the risk of heart

disease”. Similarly, the front of the Quaker Steel Cut Oats Product states that the Product contains

“HEARTY 100% WHOLE GRAIN OATS”, is a “Good source of fiber to help support a healthy

digestive system”, “can help reduce cholesterol”, “may reduce the risk of heart disease”, is “Non

GMO verified”, and provides “lasting energy”. Defendants make one or more similar attribute

representations on the front of the other Product packages. These representations are collectively

referred to as the “Product Health Representations”.

          4.       The Product Health Representations lead reasonable consumers to believe the

Products will foster their “good health” and not pose a safety risk to or potentially harm their

health.

          5.       However, recent testing by the Environmental Working Group (EWG), a nonprofit

organization dedicated to protecting human health and the environment, revealed that Defendants’

Products contain glyphosate, with Quaker Old Fashioned Oats having the highest levels of the 45

products tested. EWG’s Children’s Health Initiative, “Breakfast With a Dose of Roundup?”

August                      15,                   2018,                 available                   at

https://www.ewg.org/childrenshealth/glyphosateincereal/#.W3TTbPZFw2w                (“EWG”)       (last

visited August 23, 2018). A second round of testing by EWG confirmed that glyphosate is a staple

contaminant in Quaker products. See EWG, “Roundup for Breakfast, Part 2: In New Tests, Weed

Killer     Found     in   All   Kids’   Cereals   Sampled.”   October   24,   2018,   available     at

https://www.ewg.org/release/roundup-breakfast-part-2-new-tests-weed-killer-found-all-kids-

cereals-sampled (“EWG 2”) (last visited December 5, 2018). Glyphosate is one of the most widely

used weed killing poisons in the United States. EWG. It is also sprayed on wheat, barley, and

oats as a preharvest desiccant to dry the grain faster. Each year, more than 250 million pounds of




                                                   -2-
      Case: 1:18-cv-08234 Document #: 1 Filed: 12/14/18 Page 4 of 13 PageID #:1




glyphosate is sprayed on American crops, including wheat, barley, and oats just before they are

harvested. Id. Glyphosate adheres to the crops and Defendants’ cleansing process fails to remove

the glyphosate residue.

       6.      The International Agency for Research on Cancer, part of the World Health

Organization, has determined that glyphosate is “probably carcinogenic to humans”. IARC

Monographs Volume 112: evaluation of five organophosphate insecticides and herbicides, March

20,             2015,             available              at            http://www.iarc.fr/en/media-

centre/iarcnews/pdf/MonographVolume112.pdf (last visited August 23, 2018). Glyphosate is even

more dangerous for children, who are more susceptible to carcinogens. See EWG. This is because,

inter alia, children’s detoxification pathways are not yet fully developed, so their ability to

eliminate even tiny amounts of pesticides and other harmful chemicals is limited. The danger is

amplified by the fact that few people, children in particular, eat only a single serving of the

Products on any given day and repeated daily exposures can add up.

       7.      Because it is a probable carcinogen with no nutritional value, the presence of any

amount of glyphosate in the Products, no matter whether above or below regulatory limits, is

material to reasonable consumers particularly since there are numerous comparable products

without glyphosate. No reasonable consumer would purchase the Products knowing that they

contained glyphosate.

       8.      Even though Defendants knew that the Products contain the probable carcinogen

glyphosate or, at a minimum, that they could not guarantee the Products did not contain glyphosate

given its wide use as a pesticide, Defendants do not disclose this information on the front of the

Product labels, choosing instead to specifically identify only the healthy attributes of the Products.

Nor do Defendants include this information on the back or sides of the packages, where more




                                                -3-
      Case: 1:18-cv-08234 Document #: 1 Filed: 12/14/18 Page 5 of 13 PageID #:1




detailed Product information is generally found, instead choosing to repeat and reinforce the

Health Representations identified on the front of the packages. In fact, nowhere on the Product

packages—inside or out—do Defendants disclose that the Products contain or likely contain

glyphosate, such that Defendants’ Product Health Representations are false, deceptive, or, at a

minimum, misleading half-truths.

       9.      As the manufacturers and distributors of the Products, Defendants knew that the

Products contained or likely contained glyphosate. By contrast, Plaintiff and consumers did not

and do not have access to such information. Nor is that fact easily discovered by Plaintiff and

consumers before purchase of the Products. Because Defendants had knowledge that the Products

contain or likely contain glyphosate, and Plaintiff and consumers did not, Defendants had a duty

to disclose that fact—and that glyphosate is a probable carcinogen—to consumers. Defendants did

not disclose these material facts.

       10.     Consumers have a reasonable expectation that material product information, such

as the presence of a probable carcinogen like glyphosate, will be provided by a product

manufacturer, especially when the manufacturer prominently features and affirmatively identifies

the health-related attributes of the Products such as “Whole Grain”, “Non GMO verified”, “can

help reduce cholesterol”, and “may help reduce the risk of heart disease.” By only identifying the

health attributes of the Products and failing to disclose that the Products contain or likely contain

glyphosate and glyphosate is a probable carcinogen, Defendants actively concealed this

information from Plaintiff, Class members, and the general public. See representative Product

labels, attached hereto as Exhibit A.

       11.     Defendants had a duty to disclose that the Products contain or likely contain

glyphosate and that glyphosate is a probable carcinogen, which was known to Defendants and




                                                -4-
      Case: 1:18-cv-08234 Document #: 1 Filed: 12/14/18 Page 6 of 13 PageID #:1




unknown and/or not reasonably accessible to Plaintiff and consumers, on the Product labels where

the disclosure could be viewed by Plaintiff and consumers at the point-of-sale.

       12.     By failing to disclose that the Products contain or likely contain glyphosate and

glyphosate is a probable carcinogen and continuing to sell the Products in packages omitting this

information, Defendants have and continue to deceive and mislead consumers, including Plaintiff.

       13.     As a result of Defendants’ false and deceptive Product Health Representations,

misleading half-truths and material nondisclosures, consumers will continue to purchase

Defendants’ Products that, unbeknownst to them, contain or likely contain glyphosate.

       14.     Plaintiff brings this action on behalf of himself and other similarly situated

consumers who purchased the Products to halt the dissemination of this misleading and deceptive

advertising message, correct the misleading perception it has created in the minds of consumers,

and obtain redress for those who have purchased the Products. Based on violations of Illinois unfair

competition law (detailed below), Plaintiff seeks declaratory, injunctive, and restitutionary relief

for consumers who purchased the Products.

                                JURISDICTION AND VENUE

       15.     This Court has original jurisdiction pursuant to 28 U.S.C. §1332(d)(2). The matter

in controversy, exclusive of interest and costs, exceeds the sum or value of $5,000,000 and is a

class action in which there are in excess of 100 class members and some members of the Class are

citizens of a state different from Defendants.

       16.     This Court has personal jurisdiction over Defendants because Defendants are

authorized to conduct and do business in Illinois, including this District. Defendants marketed,

promoted, distributed, and sold the Products in Illinois, and Defendants have sufficient minimum

contacts with this State and/or sufficiently availed themselves of the markets in this State through




                                                 -5-
      Case: 1:18-cv-08234 Document #: 1 Filed: 12/14/18 Page 7 of 13 PageID #:1




their promotion, sales, distribution, and marketing within this State, including this District, to

render the exercise of jurisdiction by this Court permissible.

        17.     Venue is proper in this Court pursuant to 28 U.S.C. §§1391(a) and (b) because a

substantial part of the events giving rise to Plaintiff Brandon’s claims occurred while he resided in

this judicial district. Venue is also proper under 18 U.S.C. §1965(a) because Defendants transact

substantial business in this District.

                                            PARTIES

        18.     Plaintiff Lawerence Brandon resides in Hoffman Estates, Illinois, and is a citizen

of Illinois. Throughout the relevant period, Plaintiff Brandon routinely was exposed to, saw, and

relied upon Defendants’ Product Health Representations by reading the Quaker labels at various

stores in the Chicago Illinois area. Plaintiff Brandon purchased the Products for approximately

$4.00 each. At all relevant times, Plaintiff Brandon was unaware that the Products contained

glyphosate, that glyphosate was a probable carcinogen, or that Defendants could not guarantee

they did not contain glyphosate. Had Defendants disclosed on the packages that the Products

contained or may contain glyphosate and that glyphosate was a probable carcinogen, Plaintiff

Brandon would have seen and read that disclosure and would not have purchased them. As a

result, Plaintiff Brandon suffered injury in fact and lost money at the time of purchase. Plaintiff

Brandon continues to desire to purchase Quaker Oats products with healthy attributes that do not

contain glyphosate, and he would purchase such a product manufactured by Defendants if it were

possible to determine prior to purchase whether the Product contained or could contain glyphosate.

Indeed, Plaintiff Brandon regularly visits stores such as Jewels, Aldi’s and Walts, where

Defendants’ Products are sold, but will be unable to rely upon the Product Health Representations




                                                -6-
      Case: 1:18-cv-08234 Document #: 1 Filed: 12/14/18 Page 8 of 13 PageID #:1




and will not be able to determine if the Products contain glyphosate when deciding whether to

purchase the Products in the future.

       19.     Defendant PepsiCo, Inc. is a North Carolina corporation whose headquarters is

located at 700 Anderson Hill Road, Purchase, NY 10577. PepsiCo, Inc. is the parent company of

Defendant The Quaker Oats Company. PepsiCo, Inc. manufactures, advertises, markets,

distributes, and/or sells the Products to tens of thousands of consumers in Illinois and throughout

the United States.

       20.     Defendant The Quaker Oats Company is a New Jersey corporation whose

headquarters is located at 700 Anderson Hill Road, Purchase, NY 10577. The Quaker Oats

Company is a subsidiary of Defendant PepsiCo, Inc. The Quaker Oats Company manufactures,

advertises, markets, distributes, and/or sells the Products to tens of thousands of consumers in

Illinois and throughout the United States.

                         CLASS DEFINITION AND ALLEGATIONS

       21.     Plaintiff brings this action on behalf of himself and all other similarly situated

consumers pursuant to Rules 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil Procedure and

seeks certification of the following Class:

               Multi-State Class Action
               All consumers who, within the applicable statute of limitations
               period until the date notice is disseminated, purchased the Products
               in California, Florida, Illinois, Massachusetts, Michigan,
               Minnesota, Missouri, New Jersey, New York, and Washington. 2




2
 The States in the Multistate Class are limited to those States with similar consumer fraud laws as
applied to the facts of this case: California (Cal. Bus. & Prof. Code §17200, et seq.); Florida (Fla.
Stat. §501.201, et seq.); Illinois (815 Ill. Comp. Stat. 502/1, et seq.); Massachusetts (Mass. Gen.
Laws Ch. 93A, et seq.); Michigan (Mich. Comp. Laws §445.901, et seq.); Minnesota (Minn.
Stat. §325F.67, et seq.); Missouri (Mo. Rev. Stat. 010, et seq.); New Jersey (N.J. Stat. §56:8-1,
et seq.); New York (N.Y. Gen. Bus. Law §349, et seq.); and Washington (Wash. Rev. Code
§19.86.010, et seq.). These statutes are referred to as “Similar Consumer Fraud Statutes.”

                                                -7-
      Case: 1:18-cv-08234 Document #: 1 Filed: 12/14/18 Page 9 of 13 PageID #:1




                Excluded from this Class are Defendants and their officers,
                directors, employees and those who purchased the Products for the
                purpose of resale.


        22.     In the alternative to a Multi-State Class, Plaintiff seeks certification of the following

Illinois-Only Class:

                Illinois-Only Class Action
                All Illinois consumers who within the applicable statute of
                limitations period until the date notice is disseminated, purchased
                the Products.

                Excluded from this Class are Defendants and their officers, directors
                and employees, and those who purchased the Products for the
                purpose of resale.

        23.     Numerosity. The members of the Classes are so numerous that joinder of all

members of the Classes is impracticable. Plaintiff is informed and believes that the proposed

Classes contain thousands of purchasers of the Products who have been damaged by Defendants’

conduct as alleged herein. The precise number of Class members is unknown to Plaintiff.

        24.     Existence and Predominance of Common Questions of Law and Fact. This

action involves common questions of law and fact, which predominate over any questions

affecting individual Class members. These common legal and factual questions include, but

are not limited to, the following:

        (a)     whether Defendants’ alleged conduct is unlawful;

        (b)     whether the alleged conduct constitutes violations of the laws asserted;

        (c)     whether Defendants engaged in misleading and/or deceptive advertising; and

        (d)     whether Plaintiff and Class members are entitled to appropriate remedies, including

restitution and injunctive relief.

        25.     Typicality. Plaintiff’s claims are typical of the claims of the members of the




                                                  -8-
     Case: 1:18-cv-08234 Document #: 1 Filed: 12/14/18 Page 10 of 13 PageID #:1




Classes because, inter alia, all Class members were injured through the uniform misconduct

described above. Plaintiff is also advancing the same claims and legal theories on behalf of himself

and all Class members.

       26.     Adequacy of Representation. Plaintiff will fairly and adequately protect the

interests of Class members. Plaintiff has retained counsel experienced in complex consumer class

action litigation, and Plaintiff intends to prosecute this action vigorously. Plaintiff has no adverse

or antagonistic interests to those of the Classes.

       27.     Superiority. A class action is superior to all other available means for the fair and

efficient adjudication of this controversy. The damages or other financial detriment suffered by

individual Class members is relatively small compared to the burden and expense that would be

entailed by individual litigation of their claims against Defendants. It would thus be virtually

impossible for members of the Classes, on an individual basis, to obtain effective redress for the

wrongs done to them. Furthermore, even if Class members could afford such individualized

litigation, the court system could not. Individualized litigation would create the danger of

inconsistent or contradictory judgments arising from the same set of facts. Individualized litigation

would also increase the delay and expense to all parties and the court system from the issues raised

by this action. By contrast, the class action device provides the benefits of adjudication of these

issues in a single proceeding, economies of scale, and comprehensive supervision by a single court,

and presents no unusual management difficulties under the circumstances here.

       28.     Plaintiff seeks preliminary and permanent injunctive and equitable relief on behalf

of the entire Classes, on grounds generally applicable to the entire Classes, to enjoin and prevent

Defendants from engaging in the acts described and requiring Defendants to provide full restitution

to Plaintiff and Class members.




                                                 -9-
     Case: 1:18-cv-08234 Document #: 1 Filed: 12/14/18 Page 11 of 13 PageID #:1




        29.     Unless a Class is certified, Defendants will retain monies received as a result of

their conduct that were taken from Plaintiff and Class members.

        30.     Unless an injunction is issued, Defendants will continue to commit the violations

alleged, and the members of the Classes and the general public will continue to be deceived and

not know whether the Product Health Representations are true or if the Products continue to

contain glyphosate.

                                      CLAIMS ALLEGED

                                         COUNT I
   Violation of the Illinois Consumer Fraud & Deceptive Business Practices Act, 815 Ill.
   Comp. Stat. Ann § 505/1 et seq. and Similar Consumer Fraud Statutes, supra note 2
                     (On Behalf of the Multi-State or Illinois-Only Class)

         31.    Plaintiff repeats and re-alleges the allegations contained in the paragraphs above,

as if fully set forth herein.

         32.    Plaintiff Brandon brings this claim individually and on behalf of the Classes.

         33.    In Illinois, the “Consumer Fraud and Deceptive Business Practices Act” 815 Ill.

Comp. Stat. 505/1, et seq. (“the Act”), like the consumer fraud acts of numerous other states across

the nation, prohibits deceptive acts and practices in the sale of such products as Defendants’

Products. The Similar Consumer Fraud Statutes likewise prohibit the use of unfair or deceptive

practices in the course of trade or commerce, and are to be liberally construed.

         34.    Plaintiff and Class members were injured by Defendant’s false and deceptive

misrepresentations and misleading half-truths, and the material omissions, which were material

and deceived Plaintiff and Class members.

         35.    Defendants do business in Illinois, market, sell, and distribute the Products in

Illinois, and engage in deceptive acts and practices in connection with the sale of the Products in

Illinois and elsewhere in the United States.



                                               - 10 -
     Case: 1:18-cv-08234 Document #: 1 Filed: 12/14/18 Page 12 of 13 PageID #:1




        36.    Defendants’ Products purchased by Plaintiff and Class members are “consumer

items” as that term is defined under the Act.

        37.    Defendants misrepresented and deceptively concealed, suppressed, and/or omitted

the material information known to it as set forth above concerning the Products which has caused

damage and injury to Plaintiff and the Class.

        38.    Defendants’ deceptive acts occurred in a course of conduct involving trade and

commerce in Illinois and throughout the United States.

        39.    Defendants’ deceptive acts proximately caused actual injury and damage to

Plaintiff and Class members.

        40.    Defendants intended Plaintiff and Class members to rely on their deceptive acts

described herein.

        41.    Defendants’ conduct constituted a consumer fraud under the Act and the Similar

Consumer Fraud Statutes.

        42.    Defendants’ conduct is unfair under the Act and the Similar Consumer Fraud

Statutes.

        43.    Plaintiff, on behalf of himself all others similarly situated, and the general public,

seek declaratory relief and an injunction prohibiting Defendants from continuing such practices,

damages, and all other relief this Court deems appropriate, consistent with the Act and the Similar

Consumer Fraud Statutes.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for a judgment:

       A.      Certifying the Classes as requested herein;

       B.      Issuing an order declaring that Defendants are in violation of Illinois consumer
               fraud laws;



                                                - 11 -
    Case: 1:18-cv-08234 Document #: 1 Filed: 12/14/18 Page 13 of 13 PageID #:1




      C.     Enjoining Defendants’ conduct;

      D.     Awarding actual, statutory, and punitive damages to Plaintiff and Class members,
             as appropriate;

      E.     Awarding restitution and disgorgement of Defendants’ revenues to Plaintiff and the
             proposed Class members;

      F.     Awarding attorneys’ fees and costs; and

      G.     Providing such further relief as may be just and proper.

                               DEMAND FOR JURY TRIAL

      Plaintiff hereby demands a trial of his claims by jury to the extent authorized by law.

Dated: December 14, 2018                              Respectfully submitted,

                                                      By: /s/ Todd L. McLawhorn

                                                      Todd L. McLawhorn
                                                      tmclawhorn@siprut.com
                                                      Stewart M. Weltman
                                                      sweltman@siprut.com
                                                      Michael Chang
                                                      mchang@siprut.com
                                                      SIPRUT PC
                                                      17 North State Street
                                                      Suite 1600
                                                      Chicago, Illinois 60602
                                                      Phone: 312.236.0000
                                                      Fax: 312.754.9616


                                                      Mila F. Bartos*
                                                      FINKELSTEIN THOMPSON LLP
                                                      3201 New Mexico Avenue
                                                      Suite 395
                                                      Washington, D.C. 20016
                                                      Phone: 202.337.8000
                                                      Fax: 202.337.8090
                                                      *To Be Admitted Pro Hac Vice




                                             - 12 -
